Citation Nr: 9907866	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-31 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for psoriasis.

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Blake W. Ferguson, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel

INTRODUCTION

The veteran had active service from June 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Seattle, Washington, Regional Office 
(RO) of the Department of Veterans' Affairs (VA).  An RO 
hearing was held in July 1994, a transcript of which is of 
record.

The appellant also requested a Travel Board hearing in his 
August 1996 "substantive appeal."  Then, in October 1996, 
he opted for a Central Office hearing instead.  The 
appellant's Central Office hearing took place before the 
undersigned Board Member in January 1999; the appellant was 
unable to attend this hearing due to his health, so his 
representative simply made a presentation and argument on his 
behalf.  A transcript of the January 1999 Central Office 
hearing is of record, as well.

The issue of entitlement to service connection for sinusitis 
is addressed in the remand portion of the Board's decision.


FINDING OF FACT

The claim for service connection for psoriasis is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for service connection for psoriasis is not well-
grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's service medical records are unfortunately 
incomplete due to the 1973 fire at the National Personnel 
Records Center.  Of those few service medical records that 
remain, some are only partially legible.  The appellant did 
not have a copy of his service medical records to submit on 
his own.

There is of record an enlistment physical examination.  
However, the date of such physical examination is unknown, 
and it cannot be discerned whether the appellant complained 
of a skin disorder at that time.  In any event, the 
appellant's skin was evaluated as normal at the enlistment 
physical examination.  The only diagnosis then was flat feet.

The appellant expressed some complaints during active duty.  
For example, he complained about his back and sinuses.  The 
few service medical records not destroyed by the 1973 fire do 
not, however, reveal complaints concerning dry skin or 
psoriasis.  The appellant did develop cysts while in service, 
these medical records show; he had cysts on the back of his 
head and the back of his neck.  But the service medical 
records do not disclose any other skin complaints or 
disorders.

In June 1955, the appellant was scheduled for a separation 
physical examination.  At this time, a sebaceous cyst was 
seen on his back.  Neither dry skin nor psoriasis were 
reported.  Moreover, the appellant's upper extremities and 
lower extremities were both evaluated as normal.  There was 
no diagnosis of psoriasis in June 1955.

In April 1993, the appellant filed his original claim for 
compensation.

A private physician statement, from a Dr. Arthur Watts, was 
furnished to the RO in August 1993.  This physician stated 
that he had seen the appellant for "several complaints" 
since 1958 - two or three years after the appellant's 
separation from service.

It was reported by Dr. Watts that the appellant reported to 
him in October 1992 that he had been suffering from psoriasis 
since the age of twenty-six, or since 1956 - several months 
or more after his discharge.  The physician also related that 
the appellant had told him that he had psoriasis on both 
elbows during service, but that he was never treated for the 
skin disorder while in the military.  In this August 1993 
statement, Dr. Watts did not present any findings concerning, 
or a diagnosis of, psoriasis.  Nor did he relate any current 
skin disorder to the appellant's active service period.

Another private physician (dermatologist), a Dr. Irvin 
Cederlind, wrote the RO in July 1994.  In this letter, the 
private physician stated that the appellant had "asked him 
to confirm that he was a patient of mine in 1956 with 
diagnosis of psoriasis."  Dr. Cederlind, to this request, 
replied, "I cannot do so because I don't remember him and do 
not have access to his chart."  The dermatologist remarked 
that he had retired and sold his practice; and that the 
physician who took over his practice planned to shred charts 
roughly dating from 1956 to 1978.  It was therefore believed 
that the appellant's chart had been destroyed.

In July 1994, the appellant was afforded an RO hearing.  He 
testified at the hearing that, while in service in 1954, he 
experienced dry skin on his elbows and knees; he said that he 
had talked about psoriasis with a physician while on active 
duty.  The appellant, in addition, stated that he was 
diagnosed with psoriasis in January 1956, several months 
after his separation.  At that time, he alleged, Dr. Watts 
sent him to Dr. Cederlind for treatment for psoriasis.

The appellant testified that his medical records from Dr. 
Cederlind were no longer available; they have been shredded, 
he said.  The physician who purchased 
Dr. Cederlind's practice, he elaborated, told him that his 
medical records had been destroyed.  Finally, the appellant 
commented that he did not earlier file a claim for 
compensation because "[he] didn't know about any of [his] 
rights" until recently in time.  Transcript, July 1994.

At the July 1994 hearing, the appellant presented an 
affidavit in support of his claims.  The appellant, in his 
affidavit, repeated a great deal of his hearing testimony.  
He additionally stated that he was treated by Dr. Cederlind 
from 1956 to 1959, with only a deterioration of his skin 
disorder.  As the result, he began using over-the-counter 
medication.  The appellant spoke of current VA treatment for 
his skin; and stated a current diagnosis of psoriasis.  The 
appellant, in the affidavit, conceded that there was no 
documentary evidence to corroborate his statements and 
testimony.  Affidavit, July 1994.

VA treatment records from 1993 and 1994 were obtained.  These 
medical records reveal that the appellant presently suffers 
from psoriasis.  The Board notes that, in early 1994, the 
appellant told his VA physician that he had been suffering 
from psoriasis for over thirty years, apparently placing the 
onset date to sometime in the 1960's.  The appellant did not 
indicate at that time that the disorder had begun while in 
service.

The appellant also entered into evidence a host of 
"exhibits" at his July 1994 RO hearing.  Included among the 
exhibits were statements from his two brothers.  

One brother, his elder, reported that the appellant has 
experienced "severe back pain" since his discharge from the 
military.  He also alleged that the appellant "has severe 
psoriasis."  The brother did not maintain that the appellant 
had developed psoriasis while on active duty.

The appellant's younger brother, however, maintained that, 
upon returning home following his military service, the 
appellant had both psoriasis and a bad back.  He added that 
the appellant did not have either disorder prior to service.  
Further, the younger brother asserted that the appellant has 
suffered from both psoriasis and a bad back since active 
duty.

A statement from the appellant's former supervisor was 
entered into evidence.  The supervisor only related back 
problems, however.  He made no mention of a skin disorder.

In June 1994, an acquaintance of the appellant's, a former 
DAV officer, wrote a statement on his behalf.  The former DAV 
officer declared that he first met the appellant in 1979, and 
that, since he has known him, the appellant has suffered from 
a back disorder and a "terrible skin disorder."  The 
acquaintance offered as well that he was "still surprised 
that [the appellant] did not know of the veteran's benefits 
available to him."

Yet another lay statement was presented at the hearing.  A 
friend or acquaintance stated in June 1994 that he has known 
the appellant for thirty years, and that, since that time, 
the appellant "has been plagued with back pain and psoriasis 
all the time I've known him."

Photographs of the appellant, presumably current photographs, 
were submitted as exhibits at his July 1994 RO hearing.  
These pictures disclose a skin disorder of the forearms, 
elbows, and much of the lower extremities.  The skin disorder 
appears to be severe in nature.

Lastly, a private physician statement was given to the RO 
hearing officer.  This statement, however, only concerned a 
low back disorder.

The appellant, in September 1994, was scheduled for a couple 
of VA examinations.  He declared to the examining VA 
physician that he had developed a scaling rash and dry skin 
while on active service; and that he has faced progressive 
symptomatology since then.  A diagnosis of "chronic" active 
psoriasis was made in September 1994.  But the examiner did 
not relate the appellant's psoriasis to his active duty.

The appellant's representative, in July 1994, stated that 
there were photographs of the appellant which established 
some medical problems, but that none could be located to 
demonstrate psoriasis.  The representative attributed this 
lack of photographic documentation to the appellant's 
embarrassment about his skin.

In January 1999, a Central Office hearing took place.  Again, 
the appellant was not able to attend this hearing due to his 
health, so his representative simply presented argument on 
his behalf.  The representative, at the hearing, noted that 
the appellant's relevant medical records were not available.  
Further, he conceded that the appellant's claim for service 
connection for psoriasis was merely founded upon statements, 
and he called his case "attenuated."  Transcript, January 
1999.

Two private physician statements were furnished at the 
January 1999 hearing.  Neither statement, however, addressed 
psoriasis.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
When the fact of chronicity of a disorder while in service is 
not supported by the record, then continuity of 
symptomatology after discharge from service is required to 
support the claim.  38 C.F.R. § 3.303(b) (1998).

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b).  In general, lay witnesses such as the 
appellant and his friends and family are only competent to 
testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time.  Issues involving 
medical causation, onset, etiology, or diagnosis require 
competent medical evidence.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

A claimant must present evidence of a well-grounded claim.  
That is, a plausible claim, one which is either meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim must 
be supported by evidence, not just allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claim is 
not well-grounded, then no duty to assist the claimant in the 
development of that claim attaches to VA.  38 U.S.C.A. § 
5107(a).



In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled. VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The Board concludes that the evidentiary record in this case 
does not warrant the grant of service connection for 
psoriasis.

The evidence of record - the appellant's remaining service 
medical records - does not substantiate that he suffered from 
psoriasis while on active duty.

The available service medical records do reveal that the 
appellant developed a couple of cysts during active service.  
However, there is no medical record of his having had, or 
complained of, dry skin, scaling, or psoriasis while on 
active service.




Moreover, although the appellant now contends that he 
suffered from dry skin on his elbows and knees during active 
duty, and his younger brother alleges that he had psoriasis 
when he returned home after his active service period, a June 
1955 separation physical examination did not find any 
evidence of psoriasis; a diagnosis of psoriasis was not made 
then.  The only skin disorder viewed in June 1955 was a 
sebaceous cyst on the appellant's back.  Furthermore, the 
appellant's upper extremities and lower extremities were both 
evaluated as normal at this time.  The June 1955 examiner did 
not report any skin abnormality about the elbows or knees.

Here, the evidence of record likewise does not establish 
continuity of symptomatology of any form of skin disorder 
after the appellant's separation from service.

The appellant claims at present that he received treatment 
for psoriasis within several months after his discharge.  His 
younger brother maintains that he has suffered from psoriasis 
since his separation from service.  But the appellant has not 
provided any medical records to support his claim.

The Board points out that statements from the appellant's 
private physicians do not assist his cause.  Indeed, if 
anything, they work against his claim.

The appellant's private physician, Dr. Arthur Watts, 
furnished a statement.  In the statement, he reported that he 
had seen the appellant for "several complaints" since 1958 
- in other words, two or three years after the appellant's 
separation from service.  So, even assuming that the 
appellant did seek treatment for psoriasis from Dr. Watts 
following his discharge, it was at the earliest a couple of 
years thereafter.  That fact does not serve to establish 
continuity of symptomatology following separation.


It was also stated by Dr. Watts that the appellant, in 
October 1992, related to him that he had been suffering from 
psoriasis since the age of twenty-six, or since 1956 - after 
his discharge.  At the same visit, the appellant reportedly 
told Dr. Watts as well that he had psoriasis on both elbows 
during service.  The appellant then, in a single 
conversation, promoted two different onset dates.  That fact 
draws into question his statements concerning psoriasis.

Additionally, Dr. Watts did not state any findings 
concerning, or a diagnosis of, psoriasis.  Nor did he relate 
any current skin disorder to the appellant's active service 
period.

The appellant's private dermatologist, Dr. Irvin Cederlind, 
wrote that the appellant had "asked him to confirm that he 
was a patient of mine in 1956 with diagnosis of psoriasis."  
Dr. Cederlind, to this request, replied, "I cannot do so 
because I don't remember him and do not have access to his 
chart."  Thus, as with Dr. Watts' statement, Dr. Cederlind's 
reporting fails in the least to support the appellant's claim 
for compensation.

The appellant's available post-service treatment/evaluation 
records are of no help to him, either.  It is beyond doubt 
that the appellant presently suffers from psoriasis.  The 
Board does not dispute that point.  However, no medical 
record from either treatment, evaluation, or examination 
relates his current skin disorder - psoriasis - to his period 
of active service.  The medical record in this case simply 
does not substantiate the existence of a current skin 
disorder - psoriasis - which is due to, or dates from, the 
appellant's active duty.

Only lay witnesses have alleged that the appellant 
experiences psoriasis at present which began during his 
active military service.  As related above, lay witnesses are 
only competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time.  
Issues involving medical diagnosis and onset require 
competent medical evidence, and the lay witnesses here have 
not been shown to be competent medical professionals.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In summary, the Board must deny the appellant's claim of 
entitlement to service connection for psoriasis as not well-
grounded in the absence of competent medical evidence of 
psoriasis in service, continuity of symptomatology, or a 
current skin disorder which has been related to his active 
duty.

Although the Board has considered and denied the appellant's 
psoriasis claim on a ground different from that of the RO, 
which denied his claim on the merits, the appellant has not 
been prejudiced by such a decision.  That is because in 
assuming that the claim was well-grounded, the RO actually 
accorded the appellant greater consideration than the claim, 
in fact, warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In light of the implausibility of the appellant's psoriasis 
claim and the failure to meet his initial burden in the 
adjudication process, the Board concludes that he has not 
been prejudiced by its decision today to deny his appeal for 
entitlement to service connection for psoriasis.

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to complete an 
application for a well-grounded claim for service connection 
for psoriasis.  38 U.S.C.A. § 5103(a) (West 1991); see 
Robinette v. Brown, 8 Vet. App. at 77-8 (1995); see also 
Isenhart v. Derwinski, 3 Vet.App.177, 179-80 (1992) (VA has a 
duty to advise claimant of evidence required to complete 
application).  He has not indicated the existence of any 
post-service or in-service medical evidence that has not 
already been procured which would serve to render his 
psoriasis claim well-grounded.  McKnight v. Gober, 
131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997).

As the veteran's claim for service connection for psoriasis 
is not well grounded, the doctrine of reasonable doubt is not 
applicable to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for psoriasis the appeal is 
denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the evidentiary record establishes that the 
appellant did not file a timely substantive appeal with 
regard to his claim of entitlement to service connection for 
sinusitis.

In a January 1994 rating decision, the RO, inter alia, denied 
entitlement to service connection for sinusitis.

A letter notifying the appellant of this rating action was 
posted to him later that same month; the precise date of the 
letter is January 24, 1994.  The Board observes that this 
letter also included express notification of the appellant's 
procedural and appeal rights.

The appellant, shortly thereafter, offered a Notice of 
Disagreement, but only as to his claim of entitlement to 
service connection for psoriasis.  He did not discuss his 
claim for sinusitis in the least in his January 1994 Notice 
of Disagreement.

A Statement of the Case was issued to the appellant in April 
1994.  This Statement of the Case concerned only the 
appellant's claim for psoriasis since his January 1994 Notice 
of Disagreement only disputed the denial of service 
connection for such claim.

In June 1994, the appellant entered a Notice of Disagreement 
concerning several claims, including his claim of entitlement 
to service connection for sinusitis.

A few days later, the appellant filed a substantive appeal.  
The substantive appeal related to several issues, including 
sinusitis.  However, since the appellant had previously only 
been furnished a Statement of the Case as to his claim of 
entitlement to service connection for psoriasis, the document 
could only, in fact, function as a substantive appeal for his 
claim for psoriasis.

Following the appellant's RO hearing and a subsequent adverse 
hearing officer decision in February 1995, the appellant was 
provided a Statement of the Case regarding his claim of 
entitlement to service connection for sinusitis.  This 
Statement of the Case was posted to the appellant in April 
1995.  In the accompanying RO letter, the appellant was 
reminded of the applicable procedural deadlines and, further, 
informed of the option of requesting additional time in which 
to submit a timely substantive appeal should he require it.

Subsequently, in January 1996, the appellant's representative 
made out a statement which was accepted by the RO as a 
substantive appeal concerning the claim of entitlement to 
service connection for sinusitis.  A formal "substantive 
appeal" for the claim of entitlement to service connection 
for sinusitis was entered in August 1996.


Following the appellant's January 1996 "substantive 
appeal," the RO
dealt with the issue of entitlement to service connection for 
sinusitis as though it were a perfected claim and, indeed, 
continued to adjudicate the claim.  

That was in plain error.  A timely substantive appeal is a 
requirement, not a mere procedural technicality.

Roy v. Brown, 5 Vet. App. 554 (1993), squarely addressed this 
issue.  The Court declared in Roy, 

"After an appellant receives the SOC 
[Statement of the Case], he must file a 
formal appeal within 'sixty days from the 
date the [SOC] is mailed,' 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), or within the 
remainder of the one year period from the 
date the notification of the RO decision 
was mailed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1991); . . . ."  

Id. at 555. 

In Roy, the appellant failed to file a substantive appeal on 
time - within the time frames mandated by either statute or 
regulation - and the Board accordingly dismissed his appeal.  
That decision was affirmed on appeal to the Court.  The Court 
held, "Here, appellant . . . did not file a timely formal 
appeal.  Accordingly, he is barred from appealing the RO 
decision."  Id. at 556.

It is evident from the facts outlined above that the 
appellant has failed to file a timely substantive appeal with 
regard to his current claim of entitlement to service 
connection for sinusitis.  He did not file a substantive 
appeal concerning the issue within 60 days from the date that 
the Statement of the Case was mailed to him.  
38 U.S.C.A. § 7105(d)(3).  He additionally did not file an 
appeal to the Board within one year of the date of the RO 
letter informing him of its adverse rating decision.  
38 C.F.R. § 20.302(b).



In the interest of fairness and due process, the Board 
believes that the appellant's claim of entitlement to service 
connection for sinusitis should be remanded to the RO so that 
the issue of whether he perfected a timely substantive appeal 
with regard to the January 1994 RO rating action can be 
appropriately and thoroughly developed.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue of 
entitlement to service connection for sinusitis pending a 
remand of the claim to the RO for the following actions:

1.  The RO should afford the veteran the 
opportunity to respond to, and/or submit 
or identify, any further evidence 
relevant to the issue of the timeliness 
of his substantive appeal with regard to 
his current claim of entitlement to 
service connection for sinusitis.  The RO 
should advise the appellant as to what 
sort(s) of evidence would be helpful in 
this regard.  Any evidence cited by the 
veteran should be obtained by the RO and 
associated with his claims file.

2.  Thereafter, the RO should review the 
claims file to ensure that a complete 
evidentiary record has been assembled.  
If there are any deficiencies, the RO 
should implement corrective procedures.  



3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of whether the appellant 
perfected a timely substantive appeal 
with regard to the January 5, 1994, 
rating decision denying service 
connection for sinusitis.  

If appropriate, the RO should prepare and furnish to the 
appellant and his representative a Statement of the Case 
which explicitly addresses the mandatory filing requirements 
for a timely substantive appeal and clearly informs them that 
he has failed to file a substantive appeal in a timely manner 
concerning his service connection claim for sinusitis.  A 
reasonable period of time for a response should be granted.  
Thereafter, the issue should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



 
- 16 -


- 1 -


